Citation Nr: 0727759	
Decision Date: 09/05/07    Archive Date: 09/14/07

DOCKET NO.  04-32 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to an initial compensable rating for hepatitis C.

Entitlement to an initial compensable rating for 
hypothyroidism. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from November 1999 to 
August 2003. 
 
This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO and the duty to notify has been satisfied. 

2.  Resolving all reasonable doubt in favor of the veteran, 
the veteran's hypothyroidism is manifested by fatigueability.

3.  The veteran's hepatitis C is not shown by competent 
medical evidence to result in intermittent fatigue, malaise, 
and anorexia, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period.   


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating of 10 
percent, but no more, for hypothyroidism have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7354 (2006).

2.  The criteria for an initial compensable rating for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.119, Diagnostic Code 
7903 (2006). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In an October 2003 letter, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate the claim, including the need to submit evidence 
showing recent treatment for his claimed conditions, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of any further 
evidence that pertains to the claims.  


The record also reflects that VA has made reasonable efforts 
to obtain relevant records.  Specifically, the information 
and evidence that have been associated with the claims file 
includes a portion of the veteran's service medical records, 
and a VA examination report.  

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate his claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the veteran.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: service medical records provided 
by the veteran, service personnel records, and a VA 
examination report.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Hepatitis C

The veteran has been assigned a noncompensable disability 
rating for his hepatitis C under Diagnostic Code 7354.  Under 
this Code a noncompensable evaluation is warranted for 
hepatitis C which is asymptomatic.  A 10 percent evaluation 
is warranted for intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A 20 percent rating is assigned for daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent evaluation is warranted for daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 12 
month period.  A 60 percent rating is assigned for daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  A 100 percent rating is assigned for near-
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7354 
(2006).  For purposes of evaluating conditions under 
Diagnostic Code 7354, an "incapacitating episode" means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician. 

The VA examination dated in November 2003 indicates that the 
veteran was diagnosed with hepatitis C in service and was 
placed on interferon and ribaverin from October 2001 until 
October 2002.  He was unsure of his viral load at the 
beginning of treatment, but commented it was really good at 
the end of this therapy.  The veteran's only symptoms of 
hepatitis C prior to treatment was fatigue.  The veteran 
believed that his fatigue was better currently, which the 
examiner commented was probably due to his treatment for 
hepatitis C or Synthroid.  The examiner reported that the 
veteran denied abdominal pain, nausea or vomiting.  The 
veteran reported his appetite was good and he had no history 
of weight loss.

The veteran does not complain of malaise, anorexia or 
incapacitating episodes.  The veteran indicates some fatigue, 
which was attributed to Paxil for an anxiety disorder 
existing prior to service.  He denied any abdominal pain, 
nausea, or vomiting and his bowels are regular.  In sum, the 
evidence does not establish the veteran suffers from symptoms 
due to his hepatitis C, since the effective date of the award 
of service connection.  Moreover, as will be addressed below, 
his fatigue is being considered in the evaluation of 
hypothyroidism.  See 38 C.F.R. § 4.14 (the evaluation of the 
same manifestation under different diagnoses is to be 
avoided). Thus, the veteran does not meet the criteria for a 
compensable rating for his hepatitis C.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   

Hypothyroidism

The veteran has been assigned a noncompensable disability 
rating for his hypothyroidism under Diagnostic Code 7903.  
Under Diagnostic Code 7903, hypothyroidism warrants a 100 
percent rating where it results in cold intolerance, muscular 
weakness, cardiovascular involvement, mental disturbance 
(dementia, slowing of thought, depression), bradycardia (less 
than 60 beats per minute), and sleepiness; a 60 percent 
rating where it results in muscular weakness, mental 
disturbance, and weight gain; a 30 percent rating where it 
results in fatigability, constipation, and mental 
sluggishness; and a 10 percent rating where it results in 
fatigability, or; where continuous medication is required for 
control.  38 C.F.R. § 4.119, Diagnostic Code 7903 (2006). 

A VA examination report of November 2003 indicates that the 
veteran was diagnosed with hypothyroidism in service and was 
started on Synthroid.  The examiner opines that the veteran's 
hepatitis C medication counteracted his hypothyroidism 
medication, because after the hepatitis C medications began, 
his thyroid levels were really bad.  The veteran stopped 
taking his Synthroid in approximately September 2003 when he 
ran out of the medication after he got out of the Army.  The 
veteran denied the following problems:  diarrhea or 
constipation; weight loss or gain; change in hair or skin 
texture; palpitations or history of cardiac arrhythmia; 
dizziness or syncope; eye prominence or arthritis.  The 
anxiety which the veteran experiences existed prior to 
service and he takes Paxil for this.  Additionally, an 
addendum to the above examination indicates that blood tests 
revealed elevated anti-microsomal and anti-thyroglobulin 
antibodies.  The examiner indicated that the veteran's 
hypothyroid disorder was more likely than not the result of 
auto-immune thyroiditis.    

The veteran does indicate that he has some fatigue, which was 
related to Paxil.  The veteran indicated that he had a recent 
thyroid prescription just prior to the VA examination, but 
had run out approximately one to two months before.  Blood 
tests indicated some positive thyroid antibody tests, and a 
low normal value for T4.  Given the above, and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that a disability rating of 10 percent is warranted for the 
veteran's hypothyroidism since the effective date of service 
connection.

However, the 30 percent rating is not warranted as the 
preponderance of the evidence does not establish constipation 
or mental sluggishness.  The examination noted the veteran's 
bowels were regular, and his anxiety has existed since 1998, 
prior to service.  


ORDER

Entitlement to an initial compensable evaluation for 
hepatitis C is denied.

Entitlement to an initial evaluation of 10 percent for 
hypothyroidism is granted, subject to the provisions 
governing the award of monetary benefits. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


